EU legislation aiming at the conservation of biodiversity (debate)
The next item is the report by Esther de Lange, on behalf of the Committee on the Environment, Public Health and Food Safety, on the implementation of EU legislation aiming at the conservation of biodiversity.
By means of this own-initiative report, the European Parliament is sounding the alarm about our biodiversity: our species richness and our ecosystems. The species extinction rate is higher than ever before: 30% of amphibians, over 40% of mammals, birds, butterflies and reptiles, and even over 50% of freshwater fish are threatened with extinction. This is, of course, unacceptable, and not just from a purely biological or ecological point of view. As I see it, we also have an ethical duty to leave the earth in such a condition that our children and grandchildren, too, are still able to enjoy it.
Finally, it is also in our economic interest to invest in biodiversity. Healthy ecosystems fix CO2, provide clean water and ensure better harvests and more raw materials, among other things. The degradation of these ecosystems costs us EUR 50 billion per year worldwide, and that bill is only set to rise. We, the European Union and the Member States, have failed dismally in this field. Our objective to halt the decline in biodiversity by 2010 is a long way from being achieved.
The key question now, therefore, is how to make sure we do achieve the new objective we have set ourselves for 2020. First of all, of course, this is a matter of political will, but my report also makes a number of specific suggestions. For example, there must be an end to the parochial attitude. Nature policy and budgets are still too isolated from each other. This has to change, in the form of an integral approach. Biodiversity should form part of not only European nature policy but also other policies, such as fisheries, agriculture and regional policy. The first steps have been taken in this direction, I know, but we need to go further. The reform of the common agricultural policy, for example, offers opportunities in this regard, for instance, by providing remuneration for social services or compensating farmers for sustainable production in or near nature reserves.
My second point is that we need to create win-win situations in which economy and ecology can go hand in hand: this also offers opportunities for European green jobs.
Another point is that we should ensure better cooperation between, and interconnection of, Natura 2000 sites. A cross-border approach is mostly lacking at present, even though animals and plants pay no heed whatsoever to national borders. In addition, we call on the Commission to show more leadership and provide more clarity. After all, the differences between Member States when it comes to implementing Natura 2000, for example, are very great.
All in all, we support the European Commission's proposals and ambition when it comes to halting the decline in biodiversity by 2020; indeed, that is an absolute minimum level of ambition. Yet our ambition should also include the restoration of biodiversity. In addition, of course, attention to biodiversity at international level needs to be increased. To this end, Europe needs to speak out loud and clear and with one voice at next month's Nagoya conference.
When it comes to new plans, impact assessments are very important, in terms of both the ecological and the socio-economic effects - and not as a delay tactic, not as an excuse, but in order to provide clarity.
Finally, we also call for new policy from the European Commission, for example, on invasive alien species. After all, the protection of one species may require active management of another. Without action to tackle the grey squirrel, there is little prospect for the native red squirrel in the United Kingdom. Also, the release of thousands of wild hamsters in South Limburg has proved to have little effect when a single fox can eat three hundred in a year. In short, ambition and realism are what are expected of us in the next few years.
I should like to conclude by thanking the shadow rapporteurs for the constructive cooperation that resulted in the unanimous adoption of this report in the Committee on the Environment, Public Health and Food Safety, and also by thanking Commissioner Potočnik, who cannot be here today as he is in New York, on biodiversity business. I trust, however, that Commissioner De Gucht, who has even been able to listen to this speech in his mother tongue, will repeat it faithfully to his colleague.
Member of the Commission. - Mr President, honourable Members, as we speak, Commissioner Potočnik is in New York for the United Nations discussions on the International Year of Biodiversity, so I am sure you will understand that he is unable to be here in person today.
It therefore falls to me on behalf of the Commission to thank Mrs de Lange for having prepared this very timely report on the protection of biodiversity and the implementation of EU nature legislation. I would like to highlight the word 'timely', as the EU is now at a political crossroads concerning its policy on biodiversity and nature protection.
The Commission shares MEPs' deep concern about the extremely fast pace of human-induced biodiversity loss. The Commission is aware of, and alarmed at, the huge degradation of the ecosystem services which biodiversity provides, and on which we all depend for our survival.
Since the 2010 target was adopted, we in the EU have accomplished a number of things of which we can be proud. The EU's Natura 2000 network of protected areas has expanded to cover almost 20% of the EU's territory, and is still expanding both on land and at sea. Despite this, however, we have failed to achieve our previous EU target of halting biodiversity loss by 2010. In spite of this failure, and in spite of difficult discussions on an unprecedented economic crisis in Europe, the Spring European Council endorsed a new biodiversity vision and target.
Our new target reflects a high level of ambition. It calls on the EU to halve the loss of biodiversity and the degradation of ecosystem services by 2020 and restore them, where feasible, while stepping up the EU contribution to averting global biodiversity loss. In his speech on the state of the Union, President Barroso recently declared his commitment to this course, an issue to which he attaches the greatest importance and that needs to be tackled urgently.
We know what the main challenges to meeting the targets have been. One of the key problems is the very nature of biodiversity policy itself. Biodiversity is complex and cross-cutting. Ownership of the problem is widely spread, and this diffusion has been a handicap, because in the end, it boils down to the usual problem that when everyone is guilty, no one is to blame.
This is a time of metamorphosis in the EU and many policies which have a very significant impact on biodiversity are in the process of being reviewed. This is the case of the common agricultural policy, the common fisheries policy and the cohesion policy. We are thus at a very important crossroads, where we can follow the right road by fully mainstreaming biodiversity in those policies and reach our 'safe way home', or we can make the mistake of taking another road and never reaching our final point - the agreed 2020 target - and face irreversible biodiversity loss and potentially catastrophic consequences.
Much is said in the resolution about the very worrying trends of biodiversity loss in Europe and globally, the huge pressures exerted on species and ecosystems, the possible solutions, the value of ecosystem services and their very strong links with the Millennium Development Goals and the fight against climate change.
We have an enormous task ahead to preserve life on our planet, but we should not be discouraged by the magnitude of the challenge. The Commission is certainly not discouraged and we will be developing a new EU strategy to deliver on the 2020 biodiversity target.
The Commission is also working on a communication on financing the Natura 2000 network of protected areas. A better use of the available funding will certainly provide higher biodiversity and nature conservation benefits.
We fully agree with the very strong emphasis included in the report on the crucial need to fully implement nature legislation, without which we will never be able to meet our new target.
We look forward to the discussions with the Members of Parliament with a view to working together to shape the package of measures that will allow us to attain our new biodiversity target. I should like to take this opportunity to welcome the very valued contribution to this debate provided by Mrs de Lange's report.
Mr President, my thanks to Mrs de Lange for her work on this report. I am very pleased that the Committee on Fisheries is supporting a view that stresses the enormous importance of having conformity between our various policy areas. Between 70 and 90% of all large predatory fish in the world's oceans will have been overfished in 50 years' time, and this is something that the EU really must take very seriously, as it will impair the resilience of the ecosystems in our seas that we currently desperately need in order to be able to absorb carbon dioxide and so form part of our solution for preventing climate change.
The EU must be at the forefront on this issue in Nagoya in the autumn and also when it comes to the reform of the common fisheries policy. The Committee on Fisheries is very pleased to highlight the need for Maritime Spatial Planning and for an integrated maritime policy. We can no longer allow the different sectors to work independently as if the natural world was not interconnected, and the targets that we have set in order to stem the loss of biodiversity are something that we must take seriously in our fisheries policy, too.
Mr President, I would like to congratulate Mrs de Lange on her excellent report and also the shadow rapporteurs on their excellent cooperation. The facts and figures are on the table. They are contained in this report, and it is clear that we have a moral obligation to preserve biodiversity, but we have an environmental and an economic obligation, too.
It would be foolish of us not to be more successful at this in future. There is just one problem that I can see and that is acceptance by the citizens. When we talk about the Natura 2000 network in particular, we can see that in some states, we have been very successful in establishing these networks and in their implementation, but less so in other states. The Commission really ought to pay greater attention to ensuring that, in this case too, the same standards are applied everywhere. Many citizens do not mind biodiversity being protected; they understand that. What they do not understand, however, is the fact that in some states, this is dealt with in a very half-hearted manner, while in others, it is excessively stringent. If we could create a level playing field here, we would gain the political acceptance of the people, which is a conditio sine qua non for this policy being successful in the long term.
I would therefore appeal to the Commission to come up with guidelines that will at last give us uniform directives in this area. You of all people, Mr President, are very familiar with a country where, in this very area of biodiversity, some things are handled very carelessly, and Europe is always being accused of being incapable of judging everyone by the same standards.
Mr President, Commissioner, ladies and gentlemen, I am not going to point the finger at any particular country, but I believe the finger is pointing back at all of us, because the EU strategy for 2010 has not worked and we need to think of new approaches for the new decade leading up to 2020. In a few weeks, the UN Conference of the Parties to the Convention on Biological Diversity will take place in Nagoya, and I hope that it will not be a similar disappointment to the UN Climate Change Conference in Copenhagen. At such an important global nature conservation conference, there simply must not be another failure, and the EU must play a major role in ensuring that is the case. We need to push for an ambitious global programme for the preservation of biodiversity. We must show solidarity in the financing of these measures, and the EU must speak with one voice and not 27 different ones.
The Economics of Ecosystems and Biodiversity (TEEB) study has been mentioned. EUR 50 billion is lost each year as a result of species decline. In this case, 0.2% of financial resources from the EU budget for nature conservation is very meagre and paltry. In the medium-term financial programme, we simply must be provided with more money for the conservation of species. As far as the solidarity of the EU with the rest of the world is concerned, we also need an instrument that we can use to provide something in return for the species that we remove, particularly for medicinal plants. Developing countries need compensation.
I also believe that the key to success lies in viewing biodiversity as a cross-cutting task. Agriculture, forestry, fisheries, marine exploitation - these now all need to be viewed from a species perspective. A soil protection directive will also gain a new importance. The soil is a buffer for CO2, and changes to the soil represent a very negative scenario.
Parliament will stand up for biodiversity. Congratulations to the rapporteur.
I, too, wish to thank the rapporteur for her work on this report, one occasioned by the sad fact of the failure of our own European biodiversity strategy. This strategy, from 2000, was supposed to halt the loss of biodiversity. It has proved to be not so much a failure as an utter fiasco. After all, we have not even managed to slow the pace of decline. Like human locusts, we continue to strip our planet bare, and our hunger seems insatiable.
Is nothing being done? Of course it is. Natura 2000 has seen major successes in many Member States. Results have been achieved, but these have been far too limited. This is clear from the steadily growing list of endangered animal species. Many fine statements have been made, by the European Council, for example - another will certainly be added tomorrow at the General Assembly of the United Nations - but when the chips are down, the same people look the other way. When the shoe pinches and real choices have to be made, all at once, fishermen are considered more important than the survival of the many species of fish, a particular farmer is permitted to enlarge his or her holding at the expense of a sensitive natural site, or the timber industry is considered more important than the conservation of woodland.
We know from influential studies that, in the long term, these wrong choices are costing us 7% of the annual gross national product, which amounts to EUR 14 trillion - that is 12 zeros - each year! It is hard to imagine a bigger stick. In the coming months, we have the opportunity to show that we mean business - and not even with the definition of the new biodiversity strategy, but with the definition of the new agricultural policy, with the new fisheries policy, with new trade agreements. Indeed, it is in other fields that the fate of our flora and fauna will be decided.
Let those same ministers make their fine statements, and on those occasions keep their heads held high and show courage by making the right choices. Otherwise, the new biodiversity strategy will be as much of a paper tiger as the last one. I know one thing for sure and that is that, unlike real tigers, paper tigers will never die out - more than enough of them are being produced by the human race.
Mr President, ladies and gentlemen, as has already been mentioned, it is the International Year of Biodiversity and, this year, we are being asked to commit ourselves to resolving a triple crisis. The three interconnected elements require a consistent and integrated approach if we are to tackle them and emerge from an ecological crisis that has direct repercussions for our economy and our social model.
This triple crisis involves food security, climate change and loss of biodiversity. I should like to remind you that biodiversity has no price attached, but its loss, its decline and its destruction do have a cost which contributes to the increase in poverty and which engenders inequalities and considerable losses in economic, welfare and cultural terms.
As has already been mentioned - and we now know it for sure - 40% of our world economy depends directly on services provided by nature, and 60% of these are in sharp decline. Europe has lost 30% of its biodiversity over the past 40 years. This loss is currently valued at 1% of the EU's GDP - EUR 50 billion per year - and it might reach EUR 14 000 billion in 2050 if we do not take action, since the decline is accelerating and the causes of the failure of previous EU policies in this area are well known and are clearly set out in the report. The measures to be taken are also set out in the report. We are therefore hoping for a large vote in its favour, and we should like to thank Mrs de Lange for her work.
We now have to move from words and intentions to deeds; from objectives to means. I find it difficult to hide several regrets: the lack of responsiveness on the part of the Council and of the Commission despite the need for urgent action; the regret that Soil Directive IV is still being blocked by the Council; the regret that bio-conditionality of all public financing was rejected by just one vote in the Committee on the Environment, Public Health and Food Safety; and the regret that the challenges associated with biodiversity have not been more extensively incorporated in the EU 2020 strategy, so as to ensure a sustainable exit from the crisis through the greening of our economic model.
There is a need for consistency. There is still time to understand and to commit ourselves to ensuring that our natural capital is preserved and enhanced. This is a winning investment for the future.
We have noted with regret that, now of all times - in 2010, the International Year of Biodiversity - the objectives are far from being achieved. Biodiversity in Europe and worldwide is declining rapidly, which is very alarming. Biodiversity is at the heart of God's creation and is the world's natural capital. It forms the basis of our food and of the raw materials we use, and also guarantees a stable climate.
Therefore, it is time to stop talking - including in this House - and start taking tangible action together in earnest. The Commission, the Member States and this House must speak with one voice if the ambitious 2020 objective is to be achieved, namely, a halt to biodiversity loss plus a global vision to guarantee that ecosystems are protected, valued and restored.
The defining of a consistent ecological network at European level, bringing together important and representative habitats - many of them under threat - is an important condition for guaranteeing the preservation of biodiversity, but is not enough in itself.
Sufficient funds must be made available for managing this network, to enable not only the monitoring of threat factors and the preservation of existing areas, but also the restoration and reclassification of degraded areas. It is therefore regrettable that the creation of the Natura 2000 network has not been accompanied by the creation of specific financial instruments aimed at managing the areas included within it, a fact which has done much and continues to do much to jeopardise its effectiveness. The cuts made to the EU Financial Instrument for the Environment in the 2010 budget - the same budget that saw military spending increase - are also regrettable.
However, effective preservation of biodiversity in all its myriad aspects also requires its inclusion in a series of important sectoral policies and it is here that the policies being followed by the European Union, from agricultural to trade, urgently need to be profoundly reshaped. I am making use of the fact that the Commissioner responsible for this portfolio is currently here. There is much to be done and invested in the policies of the European Union for the good of our biodiversity.
Mr President, it is indeed lamentable that we have here today a report on biodiversity that states that we must take care of our planet. That ought to be self-evident. However, as we are clearly not able to take care of the land, water, mountains, plants and animals ourselves, we now have a thorough and comprehensive report that takes a critical view of the daily loss of biodiversity. I therefore agree with the rapporteur that the common fisheries policy must safeguard biodiversity. It will require amendments, but these are necessary.
The same applies to agriculture. It is no good continuing along the old pesticide path. Here, too, the preservation of biodiversity must be incorporated so as to become a natural part of the industry.
Industry is an important player. It is difficult to be competitive at a global level while, at the same time, taking account of Parliament's wishes. However, I would say to those involved in industry, agriculture and fisheries that they are also inhabitants of this world and that their children, too, should be able to hear the birds sing. The most important thing, however, is that all EU citizens put all of these fine words about regard for nature into action every day.
(ES) Mr President, I think that in the Year of Biodiversity, we have talked a great deal about the disaster that is happening, but very little about solutions. I think that society needs solutions and new ways of approaching the problem.
Firstly, the division of Europe into bio-geographical areas should be translated into a specific policy because the problems in the different areas of Europe are not the same. We should therefore have a micro-policy on biodiversity, because biodiversity is a local issue.
Secondly, it is terrible that we should be turning our back on all action regarding soil and the abandonment of agricultural soil when the trophic cycles of animals require a detailed study of each area. This has not been done. It is not well known that in many areas, by planting certain trees, there will be more birds and by planting certain plants, there will also be more insects. Experts acknowledge that the lack of insects is the great tragedy of the loss of biodiversity, especially with regard to birds. Nothing is being said about the problems with soil, insects and the organic richness of soil. It appears to be a crime to talk about soil in Europe.
Finally, I would like to say that the landowners are essential. An amendment on stakeholders that I tabled in committee was rejected. However, if we have birds or animals, will the farmers who plant the plants that they come to eat not have something to say? Will the owner of their habitat not have something to say? Will farmers not have something to say? I think that this method of imposing ideological dictatorships needs to come to an end in Europe if we want to achieve better biodiversity.
(ES) Mr President, Mrs de Lange says that the alarm bell is ringing and she is right. Another thing that we are hearing is frustration, for example, in the speeches in Parliament, at not having achieved the Millennium Development Goals.
The truth is that there is a great deal at stake. Our natural environment is so fragile that if one day, the big fish decided that it was not going to continue eating the little fish, we would have to pay for it using our health and welfare as currency.
The European Union is currently a leader in the fight against climate change and has been a leader for some time in pioneering measures and conservation. However, as the unmet targets show, it seems that there has been a lack of will, not only for the implementation and coordination which have also been mentioned here, but also for expanding beyond our extremely limited special conservation areas.
Of course, biodiversity is not a museum piece that can be enclosed in a ghetto and just checked up on now and again, as sometimes appears to be the case. Biodiversity is living and has no borders, so it covers the whole planet with a domino effect that means that if one domino falls, all the rest fall too.
I also want to draw attention to the need for a global and more Union-oriented will, especially in relation to soil, because using subsidiarity as the only method for managing soil or woodland could be one of the new, fearsome enemies of biodiversity. This is why I am drawing attention to paragraph 67, and the possible result of the vote, and I ask you to reject the second part because I am convinced that a common policy on soil would help to conserve the whole of Europe's territory, which - for better or for worse - is so diverse, so lacking in political will on the part of the Member States and so much in need of a greater level of European Union involvement in the broadest sense of the word: more Union for the soil as well.
(NL) Mr President, I should like to thank my fellow Member, Mrs de Lange, for her report on European biodiversity. After all, Europe is just not managing to halt biodiversity loss. This is a serious matter that requires attention, and indeed Mrs de Lange is rightly calling for such attention.
We, Parliament, support the Commission in its endeavours to at least halt biodiversity loss by 2020. This does mean something, however, as otherwise, we shall have to conclude once more in 2020 that the objective has not been achieved. It means changing our agricultural policy and the way in which we spend money on our fisheries policy; it means changing our infrastructure policy and also our approach to regional development.
All of these things will be discussed in the financial perspectives for the coming period, and I am assuming that Mrs de Lange and also Mr van Dalen, who have spoken such fine words about biodiversity, will give shape to their words in our discussions on these financial perspectives. After all, the important thing is that we - Europe - really strengthen and protect our biodiversity policy. Otherwise, it will remain yet another hollow shell.
Mr President, this report very wisely recognised the role of farmers in conserving biodiversity, and their contribution to good environmental practices in general.
As we discuss the imminent reform of the common agricultural policy, one of the main arguments in the debate is beginning to focus on the responsibility of farmers in this regard and how they should be compensated for these environmental benefits or public goods which they deliver.
I do think that we have to change our approach to this issue. I want to see farmers encouraged to engage in agri-environmental measures rather than being subject to stringent cross-compliance rules.
In this regard, I am an advocate of the carrot rather than the stick. Ms de Lange's report mentions the idea of an extra direct top-up payment, which I believe is a very interesting idea and would encourage farmers to do more to help protect the environment.
I do not agree with those who say we need a soil directive. I do not believe we need that. We have enough tools in the box. We need to take up the challenges facing us at the present time in this area, and I have no doubt we will be able to do that in the reforms.
(RO) I, too, would like to congratulate the rapporteur, Mrs de Lange, for all her efforts in compiling and managing this dossier.
Whether it involves maintaining the natural ecosystem, climate regulation, water and air, soil fertility or the production of food, fuel, fibre and medicines, it all depends on biodiversity. The European Commission, and Member States in particular, must actively commit to the conservation of the natural assets required for the sustainable development of communities, through the provision of renewable resources and by ensuring scenic and recreation value, protection, and the ecological balances required to preserve a healthy environment.
An increase in the resources allocated to the EU Financial Instrument for the Environment would be welcome news, even if it still accounts for a small part of the EU budget. We need additional investment programmes and we must find ways of encouraging investments which are conducive to biodiversity, while, on the other hand, discouraging investments which affect biodiversity, both in the public and private sector. We need to establish good practices in terms of effectiveness and added value for projects.
I also share the view of the rapporteur in asking the Commission to consider all factors relevant to the sustainability of projects and to introduce systematic monitoring of these projects.
(NL) Mr President, listening to my fellow Members here in this House, one notes a broad consensus concerning the urgency of this matter. This is true, of course, but in that case, we do need the courage to really get to the heart of the matter.
The United Nations Environment Programme has calculated that investment in biodiversity can pay dividends: each euro spent can be recovered three to 75 times over. That means that investment in biodiversity can also represent considerable economic added value. That being the case, however, we do need the courage to follow this approach consistently in all our sectors, including fisheries, agriculture and our Structural Funds. Although we have made a great deal of progress over the last 10 or 15 years in the field of agriculture, our ultimate objective actually remains a very long way off.
Agriculture can, if desired, help promote biodiversity instead of destroying it. Therefore, the challenge we need to take up throughout the EU is, in fact, not only to make use of the Financial Instrument for the Environment (LIFE) but also to follow this approach consistently in all possible sectors.
(PT) Mr President, Commissioner, the importance of this report reflects the need to intensify efforts concerning biodiversity. It is regrettable that the EU goal agreed at Gothenburg in 2001, of stabilising biodiversity loss by 2010, has not been achieved. The consequences of biodiversity loss jeopardise our future and our well-being, and have direct economic repercussions. Correct application of the legislation on the Natura 2000 network plays an important role in the realisation of goals concerning biodiversity.
In this context, I exhort the Member States to give the highest priority to the application of the Natura 2000 network. It is also important that the Commission ensures greater integration of biodiversity issues in other policies, such as agriculture, fisheries, regional policy, tourism and development. The budget for scientific research on environment and biodiversity must be increased in the Eighth Framework Programme for this to be commensurate with the challenges. For these reasons a new central goal for 2020 must be set, aimed at preventing biodiversity loss in the EU and at a global level.
Mr President, a song says that 'All God's creatures have a place in the choir, some sing high and some sing low, and some just clap their hands'. Unfortunately, we are seeing that a lot of God's creatures are beginning to become extinct, mainly because of the activities of man, homo sapiens. It is time we brought some sense to this whole question.
I agree totally with Ms de Lange and other speakers that the time for action is well upon us. The economic arguments are irrefutable: a EUR 50 billion loss now, 1% of GDP, rising in 2050 to EUR 14 trillion if not averted.
This can be a win-win situation for us, but two things are needed. I agree with Mr Nicholson: the carrot, certainly, when it comes to fishermen and farmers, but also education, in particular, where young people are concerned.
(PL) The United Nations General Assembly declared 2010 the International Year of Biodiversity. The associated celebrations provide an opportunity to implement a global campaign to raise society's awareness of biodiversity. According to Eurobarometer data from April 2010, only 38% of people surveyed knew the definition of biodiversity. We need to raise awareness of the significance of biodiversity in relation to the quality of human life and highlight achievements to date in the field of protection of natural resources, as well as encourage additional, more intensive efforts to combat biodiversity loss.
Heritage days, which generally celebrate historic or architectural heritage, or what the French call 'patrimoine', are very successful. I think that the Commission could implement a similar initiative and establish days celebrating our natural heritage, in order to increase the visibility and importance of biodiversity. I also think, and I would like to make an appeal in this regard, that in light of the forthcoming conference in Nagoya of the Parties to the Convention on Biological Diversity, it is vital for the European Union to state its position on biodiversity strategy after 2020 in terms of its financial policy and consensus among Member States regarding measures which they would need to incorporate into national legislation in future.
(DE) Mr President, we must treat the great gift of nature in a sustainable and responsible manner. In this regard, I also think that nature can be conserved through management. Management of the land and the preservation of biodiversity are not contradictory concepts. On the contrary, integrated management creates habitats.
We see this in my country, for example, and the effects are amplified in the unmanaged areas where vineyards have closed down. The Apollo, a rare species of butterfly, is returning to these areas. It lives in walls that are kept clear, rather than in scrub. The introduction of integrated plant protection and the possibility of focusing plant protection on individual pathogens are particularly beneficial for biodiversity. For special services, agriculture also needs special remuneration. It is important that we ensure that they get this in future by means of a good common European agricultural policy.
We have already initiated numerous statutory regulations. Some of these definitely still need to be tested. We also note that European regulations are not implemented to the same extent in all Member States. In this regard, we need greater obligations for compliance as well as uniform controls in connection with implementation. As regards protection of the soil, Member States can already make a start now. They do not all need to wait for a European directive.
(HU) I am very grateful to Mrs de Lange, as I can relate my own personal experience regarding this topic. Numerous Hungarian farmers have contacted me in the past year to complain about the reduction of pasture allowances in the framework of the common agricultural policy if indigenous trees and shrubs are not removed. There was a clear clash between agricultural support and biodiversity. On the one hand, we pay farmers to put up artificial bird boxes while, on the other, we encourage them to destroy the natural habitat of birds and other animals. There is a Hungarian saying that sums this up: the right hand does not know what the left hand is doing. This is why it is very important that biodiversity is given priority in the review of the Natura 2000 programme next year, the CAP reform and the development of the new water policy in 2011-2012.
(RO) I wish to congratulate the rapporteur on an important report. I must mention the EU's key instrument for protecting biodiversity and ecosystems, which is the Natura 2000 network, covering 18% of the EU's land area and 17.84% in the case of Romania.
According to the Commission's financial estimates, the annual cost of managing the Natura 2000 network is rising to EUR 6.1 billion and, in the case of Romania, to EUR 342 million. Given that we have this goal to achieve in terms of protecting biodiversity, I believe that the Commission needs to top up the funds allocated to protecting biodiversity in the new multiannual financial framework, starting in 2014, and carry out a mid-term assessment of the current budgetary framework, especially as the target for halting the loss of biodiversity by 2010 has not been achieved.
(IT) Mr President, Commissioner, ladies and gentlemen, the conservation of biodiversity is an important and topical issue, though unfortunately, it is undervalued by many.
A good many of the citizens of the 27 Member States do not understand the serious risk of biodiversity loss, nor the repercussions which this could have for the climate, environment and economy of our countries.
I am sure that it is up to us to fully and effectively implement the European legislation in force, integrate the sources of financing with policies for preserving biodiversity in Europe, and simplify the rules for accessing financing for projects at a local level. I am talking about the LIFE programme, which Mrs Antonescu mentioned.
In addition, the preservation of both terrestrial and marine habitats must be a priority on the European agenda, but also of all the Member States which must work to harmonise their interventions. At all local levels, the conservation of biodiversity needs to be made a criterion.
I conclude by pointing out that Parliament is responsible for giving a strong signal to Europe in terms of improving the quality of our lives but, above all, of those of future generations.
(RO) I would like to sound an alarm bell about a worrying situation, against the background of this report. Following a number of studies carried out recently, an unprecedented rise in fish mortality has been observed in the Black Sea. The biggest polluters affecting marine biodiversity in this area are the rivers Dnepr, Don, Dniester and Danube, which are responsible for pouring 600 000 tonnes of phosphorus and 340 tonnes of inorganic nitrogen into the Black Sea every year. A group of experts has estimated that marine life could disappear altogether from the Black Sea in around 30 years due to hydrogen sulphide.
I think that these issues should be given top priority on the European agenda. This is why I welcome the report which has been debated in Parliament today and also congratulate the rapporteur on it.
(PL) I would like to congratulate Mrs de Lange on her excellent report. Our debate on biodiversity is extremely important, but it seems that our discussions have failed to cover a very significant issue, namely genetically modified crops. These crops pose a serious threat to biodiversity. In Europe, few genetically modified crops are grown yet, but we are under pressure to allow further cultivation of such crops. That is a very dangerous prospect. It is a vision of farming that poses a serious threat to biodiversity.
The loss of biodiversity is precisely the price we would pay if we were to permit large-scale monocultures of genetically modified crops. Therefore, the European Union should take action to prevent that from happening. While it is true that, politically speaking - as I can see from the positions adopted by the various groups - an EU-wide ban is not currently possible, we should certainly consider withdrawing European Union subsidies from areas which grow genetically modified crops, as they should not be funded using European Union money.
(DE) Mr President, ladies and gentlemen, biodiversity concerns us all. Uniform directives are essential, as the problems of the destruction of ecosystems with the loss of biodiversity do not stop at borders. I therefore endorse the call for the Commission and the Member States to improve many aspects of their decision-making structures and compliance with the regulations.
(IT) Mr President, ladies and gentlemen, biodiversity indicates a measure of the variety of animal and plant species in the biosphere: it is the result of long evolutionary processes.
Evolution is the mechanism which, for over 3 billion years, has allowed life to adapt to changing conditions on the Earth and which must continue to function so that it can support forms of life in the future. It should be understood not only as the result of evolutionary processes, but also as the reserve tank upon which evolution draws in order to bring about all the genetic and morphological changes which give rise to new living species.
Biodiversity is the life insurance policy for our planet, so its conservation must be pursued without limits since it amounts to a universal heritage which can offer immediate advantages for mankind, such as the maintenance of climatic balances, both in local and planetary terms, as a source of material to be studied which allows us to gain fundamental knowledge in order to understand biological mechanisms which are similar in humans, or the sustainable use of flora and fauna for food and medicinal purposes.
Quite rightly, its conservation is one of the European objectives after 2010, the year of biodiversity.
Member of the Commission. - Mr President, let me first try to answer a couple of topical questions and then make some closing remarks.
First, on common rules on biodiversity, the Commission is working with the Member States and stakeholders on developing guidelines on key sectors affecting nature, for example, wind energy, ports and estuaries. We are also planning a communication campaign on Natura 2000.
The new biodiversity strategy will focus very sharply on strengthening integration with key EU policies affecting biodiversity, agriculture, fisheries and regional development. It aims to develop measurable ambitions and achievable targets to prioritise action up to 2020. This will be set out in a new strategy of action by the Commission.
On soil protection, the Commission's proposal for a framework directive on the table is blocked. We see this as a key gap in our policies for resource use and sustainability. We very much share your concerns on soil degradation and its environmental consequences. Rest assured that we are working hard to achieve some forward movement in the Council on this.
Finally, it is comforting to see that the Commission and Members of Parliament have the same views on the urgency and importance of halting biodiversity loss and restoring ecosystem services. We also seem to concur on the reasons that, regretfully, led to our failure to reach our EU 2010 biodiversity target. The appeal of the resolution is clear and unambiguous: we cannot fail again. We cannot face EU citizens in 2020 admitting that the EU did not exhaust all its options in attempting to stop biodiversity from being lost in Europe.
I will just finish by sharing with Members of Parliament the slogan of our EU-wide campaign for biodiversity, launched this year, which, in this Year of Biodiversity, is 'We are all in this together'. Only together will we be able to make the difference between mass extinction or a planet that is rich and full of the diversity of life.
I will pass all your comments to the Commissioner responsible for this issue, Mr Potočnik. As you all know, he is in New York for a major conference on this very topic.
Mr President, I should like to thank my fellow Members for their contributions from a variety of angles. At all events, all of these contributions have indicated the importance of an integral approach, or mainstreaming. I welcome the European Commissioner's stated intention to take this into account and give it heavy emphasis in his strategy. I hope, therefore, that this strategy provides the clarity we need with regard to the large differences between Member States, for example - something to which Mr Seeber drew attention.
With regard to mainstreaming, all the necessary remarks have been made about agricultural policy. At all events, a sector that manages more than 50% of the countryside has a role to play in finding a solution to this challenge. Fisheries and structural policy have also been mentioned and, to reply to Mr Eickhout straight away, yes, this mainstreaming naturally also relates to financing, and it makes very little difference to me which fund that financing comes from or whether a spade is called a spade, just whether it is effective. Where, in the past, we used to kill one bird with one stone, namely achieve one policy objective with one financial outlay, in our future policy, we shall have to kill many more - three - birds with one stone. One outlay in this field will have to achieve the policy objectives not only in the particular sector concerned but also in another, and preferably in a third too. Win-win situations are what this is all about, not least in financial terms.
The importance of an international approach and success in Nagoya next month has been touched on. There is one more thing I should like to say on the subject of soil. Mr Perello Rodriguez said that a uniform approach to soil policy in Europe is very important. That is the last thing we want, given that the soil is totally different across Europe. He is most welcome to come and take a look at where I live, three meters below sea level. I believe that the problems with the soil there are completely different from those on the Iberian Peninsula. The report underlines the importance of soil policy, and calls on Member States to shoulder their responsibility, but uniformity in this field strikes me as very dangerous.
One final remark: we have now been talking only about public intervention, tasks of public authority and public financing. What we have not discussed is Corporate Social Responsibility (CSR), however, yet that also needs to be included in this discussion. After all, only when consumers are prepared to pay a fair price for sustainable, fairly produced goods will progress be possible in this discussion.
The debate is closed.
The vote will take place tomorrow (Tuesday, 21 September 2010).
Written statements (Rule 149)
in writing. - (HU) Mr President, unfortunately, we must all recognise the fact that the objective of halting biodiversity loss by 2010 has not been met. According to some estimates, the biodiversity rate indicator fell by 30% over the past 40 years, while the causes of this excessive decline in biodiversity have not diminished. In view of these facts, our first task is to find a solution to the causes of biodiversity loss within sectoral policies as soon as possible. This poses a great challenge to politicians, since there are many other important economic and social interests which run counter to efforts aimed at preserving biodiversity. We must bear in mind, however, that in the process of maintaining our own well-being and economic development, we cannot deprive future generations of the benefits of biodiversity. I think it is important to emphasise the part of the report that calls for a halt in the loss of genetic diversity and native species. What would the Hungarian landscape be worth without the grey cattle, the Mangalitza pig, the Hungarian piebald cattle or the speckled Hungarian chicken? I could go on to mention Törökbálint apples, Milota walnuts or Beszterce plums. The preservation of genetic diversity in agriculture and animal husbandry is of crucial interest to numerous European countries, in view of the economic, social, environmental and, last but not least, food safety value of indigenous domestic species. Finally, as regards LIFE+, I suggest that the Commission carefully consider increasing the EU's cofinancing rate, since the extraordinarily high contribution required from Member States results in a low uptake of the programme.
It is vital to conserve biodiversity. It is estimated that the global rate of extinction is between 50 and 1 000 times higher than the usual natural rate. In the EU, 42% of mammals, 43% of birds and 52% of freshwater fish are in danger of extinction. It is estimated that the rate of loss will be ten times greater by 2050. It must be ensured that the decline in biodiversity does not continue at the current severe rate.
As I told the Council during the last session, it is a major cause of concern that the EU targets, set out in Gothenburg in 2001, in relation to ending the decline in biodiversity by 2010, have not been achieved. If substantial environmental, ecological and economic losses are to be avoided, proper attention must be paid to the core value of biodiversity.
I commend the long-term vision of restoring the biodiversity of the EU by 2050, but to achieve that, it must be on top of the agenda in the negotiations on the future of agriculture and the environment currently under way, and concrete measures must be implemented to achieve definite results.
Cross-compliance is part of the common agricultural policy and entails many implications for soil conservation. It also provides a control and sanction mechanism for reducing direct support in the event of a failure to meet the established standards covering not only environmental protection, public health, flora and fauna, but also animal welfare. Cross-compliance relates to the requirement to keep land in good agricultural and environmental condition. I believe that cross-compliance must be applied to direct support payments for incomes and to the majority of environmental payments granted as part of rural development. Member States must also establish this practice at national or regional level, in keeping with an existing common EU framework.
The loss of biodiversity is continuing at an extreme rate. The extinction level of certain species is 50 - 1 000 times the natural level. It must become a priority for us to halt biodiversity loss, firstly for ethical reasons, as we ought to preserve a sustainable planet for future generations, and secondly for environmental reasons, as a range of interactions between species of living organisms is essential for ensuring the habitability of our planet. Thirdly, biodiversity loss must be halted for economic reasons, as nature and its original diversity provide us with the fundamental resources for life - food, water, fuel and fibres - and replenish the fertility of the soil as well as ensuring the pollination of plants. Maintaining biodiversity is also essential for us in terms of reducing the manifestations and consequences of climate change, as terrestrial and marine systems absorb CO2 and are the only natural mechanism for capturing and storing carbon. The directive on the environment will make possible the implementation of measures adapted to local situations. However, it is necessary to ensure that there are no great differences between Member States in relation to protecting biodiversity. It is necessary to set out principles of protection which must always be complied with. It is also necessary to expand protection of biodiversity in the area of fisheries. Farmers have a special role in the effective protection of biodiversity. As regards population growth, it will be necessary to increase production while simultaneously supporting life in rural areas and maintaining biodiversity in such a way as to keep these three aspects in equilibrium.
The United Nations has declared 2010 the International Year of Biodiversity. Unfortunately, the EU will not achieve its biodiversity target for 2010. The loss of biodiversity is continuing at an alarming rate. It is calculated that the rate of loss is accelerating towards a level that will be tenfold greater by 2050 than it is at present. In the EU, 42% of mammals, 43% of birds, 45% of butterflies, 30% of amphibians, 45% of reptiles and 52% of freshwater fish are under threat of extinction. In its mid-term review of the implementation of the Community Action Plan on Biodiversity in 2008, the Commission noted that 50% of species and up to 80% of the habitats whose conservation is a matter of European interest are in a poor state of conservation. This loss of biodiversity is unacceptable, not only from an ethical point of view, but also from an ecological and economic standpoint, since we are depriving future generations of the opportunity to benefit from a healthy biodiversity. European policies on protecting biodiversity need to be coordinated and integrated with other sectoral policies, particularly those relating to farming, forestry and fisheries, and policies on the prevention of natural disasters, in order to ensure maximum protection of biodiversity.
The incorporation of biodiversity in the activities covered by EU legislation must be recognised for its economic value. I wanted to contribute to this report by emphasising the remuneration of additional services fostering biodiversity that are provided by farmers. This should take the form of 'bonus' cross-compliance, where actions implemented in addition to obligations are rewarded. We also quite rightly highlight the need to promote genetic diversity by using traditional agricultural varieties specific to certain regions.
This issue is important and one of which I am very aware because a traditional dairy cattle breed in the Vosges, my native region, will disappear if no external support is provided in time. I also very much wanted to point out that projects financed under Life+ must be carried out from the point of view of sustainability since, we unfortunately note, some projects are not maintained once their financing stops.
Finally, I share the view that data collection cannot be ignored, and I should like to welcome the creation of the National Game Observatory in France. The Observatory is working on the migration and over-wintering of creatures that migrate over land, thanks, in particular, to the surveys carried out by hunters, which proves - if proof were needed - that hunters are actively committed to the protection of biodiversity.
The preservation of biodiversity and ecosystems is invaluable to society. According to the concept of our commitment, we must preserve our planet in a condition that will provide a liveable environment for the next generation as well. Unfortunately, the current situation is not encouraging. Biodiversity is decreasing drastically. The current extinction rate of species across the world could be as high as 1 000-fold the natural rate. If we do not do anything, researchers say this value could increase tenfold by 2050. The destruction of ecosystems can also result in the emission of significant amounts of greenhouse gases, which can lead to further increases in global warming and a decrease in the Earth's ability to bind carbon dioxide. The most important instrument the Union has for the preservation of biodiversity is the Natura 2000 network, which consists of special areas of conservation (SAC) designated by Member States. Its most important objective is to contribute to biodiversity through the conservation of natural habitats and wild fauna and flora. However, for this agreement to operate effectively, an urgent harmonisation of laws is required, including concerted and unequivocal measures broken down to Member State level.
The huge loss of bees that we have seen in recent years, where it is not yet clear whether this is due to a reduction in biodiversity or to genetically-modified plants, shows us, above all, that there is still a great deal that we do not know. Not only are the effects of biodiversity on the stability of ecosystems still largely unknown; we do not even know at a regional level how much variability there is in a particular area. The Year of Biodiversity 2010 ought therefore to be used to obtain the knowledge that we are lacking and also to raise awareness - on the one hand, so that countries and local authorities can take biodiversity into account in their sustainable development as well as in the protection of moorland and water bodies and in connection with renaturisation, and, on the other, so that the average citizen can play a part in this. You only need to think of Japanese Knotweed, for example, which started as an ornamental plant in gardens, but which has now overgrown and displaced native vegetation and whose root systems cause a great deal of damage to bank reinforcement structures. Under no circumstances must we be cursed with agricultural or forestry monocultures. The agricultural reform can be used to move away from mass production towards more sustainability and the promotion of landscape conservation. We also need strategies so that climate protection in the form of energy plantations and biodiversity no longer compete for the same growing area.
I welcome this report and I believe that it suggests certain steps in the right direction. On the other hand, I feel it lacks a substantially critical approach to current activities in this area and a more ambitious stance as regards the future. The actual state of affairs must finally be recognised. The European Union has failed to meet its targets for halting biodiversity loss by 2010. Both the European legislation and the general approach to this issue still focus on the protection of species. It is necessary to progress to the protection of ecosystems, including the planetary ecosystem. It is necessary to realise, without religious or ideological bias, that man is part of the planetary biosphere and that humans cannot exist without the planetary ecosystem. Current urgent problems, including the problem of greenhouse gases, soil destruction, threats to marine ecosystems, food shortages and others, can be summarised under a single common denominator, namely, population pressure from homo sapiens. Unless we look at the whole problem from the perspective of the ecology of our own species, going far beyond into the social, economic and political spheres, we will find out in 2020 that we have again failed to meet our targets for halting biodiversity loss and, what is worse, we will find out that the planetary ecosystem is even further down the road to a non-sustainable state in terms of the continuing existence of our own species.